ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
The Haskell Company                          )      ASBCA No. 61711
                                             )
Under Contract No. N40080-10-D-0491          )

APPEARANCE FOR THE APPELLANT:                       John Gardner, Esq.
                                                     Senior Counsel

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robyn L. Hamady, Esq.
                                                     Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE WILSON

      The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$107,403. This amount is inclusive of interest. No further interest shall be paid.

      Dated: October 2, 2020



                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
 I concur                                         I concur



 JOHN J. THRASHER                                 RICHARD SHACKLEFORD
 Administrative Judge                             Administrative Judge
 Chairman                                         Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61711, Appeal of The
Haskell Company, rendered in conformance with the Board’s Charter.

       Dated: October 2, 2020



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2